DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11 and 12 have been amended to depend from claim 10 and set forth an adjustment mechanism including a threading bushing. However, claim 10 already sets forth a threaded bushing. As previously indicated in the Non-Final Rejection of 10/1/2021, an adjustment mechanism is interpreted under 112(f), and an adjustment mechanism which is in addition to the threaded bushing was neither described nor shown in the original disclosure. Further, a threading bushing in addition to a threaded bushing was not originally disclosed. Therefore, claims 11 and 12 constitute new matter and are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the frame" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites "a threading bushing." Although this recitation appears to be referring to a "threaded bushing," the corresponding structure in the specification to which this recitation is referring is unclear, and the exact nature of this "threading" is ambiguous. Therefore, claim 12 is indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 17, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mariman et al. (US 8,910,582)

Regarding claim 1, Mariman discloses a closing wheel assembly for a row planter (e.g. see Fig. 1), the closing wheel assembly comprising:
a frame (including rearward end of 52 or leftmost end of 52 as shown in Fig. 2) having opposite first and second lateral sides;
a pair of closing wheels (42) rotatably mounted on the frame;
a coupler (including 58 and forward end of 52 or rightmost end of 52 as shown in Fig. 2) on the frame to mount the closing wheels to the row planter and having opposite forward and rearward ends;
a pin (extending through 52) to secure the frame to a frame of the row planter; and
the coupler including spaced apart forwardly open C-shaped notches (in 52) with top and bottom edges in the forward end of the coupler (see Fig. 2) which are capable of capturing posts as claimed.

It is noted that claims 1, 2, 4, 7, 8, 17, 18, and 21 are directed toward a subcombination of a closing wheel assembly, and recited features of the combination (e.g. posts) are not necessarily disclosed by Mariman. A recitation of the intended use of the claimed invention (i.e. in combination) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use (as that of Mariman does), then it meets the claim.

Regarding claim 2, Mariman discloses the frame including arms (including 56) positioned on opposite sides of the coupler (see Fig. 3) and mounted to the coupler with a pair of bolts (see Figs. 2, 3).

Regarding claim 4, Mariman discloses the coupler including a slot adapted to receive a tab as claimed (Fig. 3 shows 58 having a slot receiving structure of the row planter).

Regarding claim 7, Mariman discloses the bolts defining a pivot axis (see Fig. 2).

Regarding claim 8, Mariman discloses the closing wheel assembly wherein the frame (including that of 52) does not pivot about a vertical axis (as it is held by the horizontal bolts shown in Figs. 2, 3).

Regarding claim 17, Mariman discloses a closing wheel assembly for a row planter (e.g. see Fig. 1), comprising:
a frame (including rearward end of 52 or leftmost end of 52 as shown in Fig. 2) with a pair of closing wheels;
a coupler (including 58 and forward end of 52 or rightmost end of 52 as shown in Fig. 2) on the frame and having opposite front and rear ends and opposite lateral sides with vertically oriented C-shaped forwardly open notches residing at the front end (see Fig. 2), and the coupler being capable of receiving posts as claimed; and
a pin (extending through 52) to detachably mount the closing wheel assembly to the row planter.

Regarding claim 18, Mariman discloses the coupler including a slot adapted to receive a tab as claimed (Fig. 3 shows 58 having a slot receiving structure of the row planter).

Regarding claim 21, Mariman discloses the notches having upper and lower edges, a closed back and an open front (see Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mariman in view of Ege (US 5,427,038).

Regarding claim 6, Mariman discloses a frame (including rearward end of 52) for rotatably mounting the closing wheels (42) as set forth with respect to claim 1 above. Mariman appears to show the structure of a bushing in Fig. 2, but does not explicitly disclose a threaded bushing which moves the closing wheels laterally when the bushing is rotated as claimed. Ege teaches a guide wheel assembly for a planter comprising a threaded bushing (52) to connect a frame (of 38) to a coupler (see Fig. 1) so as to adjust wheels (44) laterally when the bushing is rotated.
Mariman and Ege are analogous because they both disclose row planters with row units having wheel assemblies. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Mariman with the bearing means as taught by Ege in order to increase adjustability and to reduce wear.


Allowable Subject Matter
Claims 3, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 13-16, and 22 are allowed.


Response to Arguments
Applicant’s arguments filed 5/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/12/3/22